Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,759. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzi (US pat. App. Pub. 20130073543) and in view of Kritt et al hereafter Kritt (US pat. App. Pub. 20140129586).   
4.	As per claims 1, 9 and 17, Nuzzi discloses a device, a method, and a product comprising: at least one processor configured to: receive user input comprising a search term, wherein a first and a second data structure are stored on the device, the first data structure comprising user interest data items that correspond to prior user activity, and the second data structure comprising topic data items derived from the user interest data items; access, in response to receiving the user input, the second data structure to obtain one of the topic data items (paragraphs: 26, 29-32; wherein it emphasizes receiving search term from user and access data structure of previous search history of interest and related context or topic of those search which is accessed when the search request is received); transmit, to a server, the search term and the one of the topic data items for obtaining at least one of a search result; and receive, from the server, the at least one of the the search result, the at least one of the the search result having been obtained based at least in part on the search term and the one of the topic data items (paragraphs: 7-8, 23, 33-37, and 39-42; wherein it elaborates transmit to a server the received search term and context of the data items to obtain search result based on these search term and related context of the data items). Although, Nuzzi mentions about search term. He does not specifically mention one of a query suggestion. However, in the same field of endeavor, Kritt discloses obtaining at least one of a query suggestion (paragraphs: 4, 33-36). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Kritt’s teachings of obtaining at least one of a query suggestion with the teachings of Nuzzi, for the purpose of effectively protecting the search query from any unauthorized intruders.
5.	As per claim 2, Nuzzi discloses the device, wherein the search term comprises a partial search term and the query suggestion comprises a completion suggestion for the partial search term (paragraphs: 9, 43).
6.	As per claim 3, Nuzzi discloses the device, wherein the prior user activity on the device corresponds to prior user interactions with a plurality of applications on the device, the first data structure being continuously updated based on subsequent user interactions (paragraphs: 27, 44, 48).
7.	As per claim 4, Nuzzi discloses the device, wherein the prior user activity on the device corresponds to prior user interactions with a plurality of applications on the device and a second device, the device and the second device being associated with a shared user account, and the first data structure being continuously updated based on subsequent user interactions (paragraphs: 41, 49, 53).
8.	As per claim 5, Nuzzi discloses the device, wherein the second data structure is defined prior to receiving the user input, based on a predefined mapping of the user interest data items to the topic data items (paragraphs: 32, 50, 54).
9.	As per claim 6, Nuzzi discloses the device, wherein the topic data items are ranked based on an expected impact of each of the topic data items on obtaining relevant search results (paragraphs: 25, 45).
10.	As per claim 7, Nuzzi discloses the device, wherein each topic data item, within the second data structure, corresponds to a user interest shared by at least a threshold number of users (paragraphs: 23, 46).
11.	As per claim 8, Nuzzi discloses the device, Nuzzi discloses the device, wherein the user input is received within a browser application, a desktop search application or an intelligent personal assistant application (paragraphs: 28, 42).
12.	 Claims 10-16, and 18-20 are listed all the same elements of claims 2-8. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 10-16, and 18-20. 

Citation of References
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Ledet (US pat. 10,268,762): discusses search queries may be received and optimized prior to performing the search and returning results. One example method of operation includes receiving a search query input from a user device including at least one search term, querying a history database to access previous queries related to the search query input, performing a query based on the search query input, categorizing results of the query based on the previous queries and a previous selection operation performed by the user, and displaying a plurality of search results in a user interface comprising a plurality of different selection options each related to a topic of the search query.  
Su et al (US pat. App. Pub. 20130110823): elaborates that providing content associated with trending topics relevant to a user are described. An interest detection module identifies topics trending in one or more real-time content sources that are relevant to a user. The real-time content source(s) may include, for example, a source of microblog posts or other user-generated data, a news feed, or the like. The topics trending that are relevant to the user are identified by comparing a search history of the user with one or more trending topics stored in a database. A content retriever module is configured to return one or more documents to the user in response to identifying the one or more topics trending that are relevant to the user.  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436